Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 18, 20-21 is is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vansickle et al. US 2014/0277267.
Concerning claim 1, Vansickle et al. teach an external programmer with a GUI (100) that allows a patient to select from a plurality of display modes (see element 142) to program stimulation provided by one or more electrodes (E1-E16) of the stimulation device (130), storing information of a plurality of subsets of stimulation parameters derived for the patient, wherein each stimulation mode corresponds to one of the subsets of stimulation parameters. (see claim 2 0f Vansickle for first programming mode and associated parameter set). Based on the selection of the stimulation modes, limiting programming of the stimulation parameters that are within the corresponding subset of parameters. See mode parameter limits in claim 1 of Vansickle for first and second modes.  
For claim 2, see claim 7 for pulse width, wherein the first mode parameter pulse width is different from the second pulse width (i.e. at least 2 pulse width.)  

For claim 6, Supra-threshold (super threshold) will cause paresthesia - para. [0137] 
	For claim 18, the various program parameters on the carousel 114 can be selected in advance at least some of which are within the selected stimulation mode.
	For claim 20, the parameters can be determine during testing, see for instance fig. 10. 
	For claim 21, the remote programmer RC (fig 1) with the GUI can be programmed with a physician’s programmer (CP) including the stimulation modes.

Allowable Subject Matter
Claims 3-4, 7-17and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941.  The examiner can normally be reached on Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK W. BOCKELMAN/Primary Examiner, Art Unit 3792